Order entered October 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00406-CR
                             No. 05-22-00407-CR
                             No. 05-22-00408-CR
                             No. 05-22-00409-CR
                             No. 05-22-00410-CR
                             No. 05-22-00411-CR

              SALVADOR VAZQUEZ CISNEROS, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 6
                          Dallas County, Texas
      Trial Court Cause Nos. F13-12685-X, F13-12681-X, F13-12684-X,
                F13-12686-X, F13-12682-X & F13-12687-X

                                   ORDER

      Before the Court is appellant’s October 18, 2022 second motion to extend

the time to file his brief. We GRANT the motion and ORDER appellant’s brief

filed by November 17, 2022. If appellant fails to file his brief by November 17,
2022, the Court may abate this case for a hearing in the trial court to determine

why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                               /s/   DENNISE GARCIA
                                                     JUSTICE




                                         –2–